The Law Offices of Diane H. Lee, P.C.*

158 Linwood Plaza Suite 308-10 16 W. 32nd Street Suite 305
Fort Lee, NJ 07024 New York, NY 10001
TEL: (201)363-0101 Tel: (646) 661-5767

(201) 482-8797
FAX: 888-908-3660
DLEE@DHLLAW.COM
www.thelawofficesofdianehlee.com
*Member of NY and NJ Bars

June 29, 2020

VIA ECF

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11231
Honorable Peggy Kuo

Re: Ko v. Manhattan Avenue Cleaners, Inc., 905 Manhattan Avenue, LLC and Henry In Bae
19-cy-02851

Dear Judge Kuo:
My firm represents the Defendants in the above-captioned matter,

On June 18, 2020, a telephonic status conference was held before Your Honor and the

Defendants were order to submit a signed settlement agreement to the Plaintiff's Counsel by
June 26, 2020.

Upon further consultation with the Defendants’ Trust and Estate attorney and the discussions
with the Defendants, the undersigned proposed to the Plaintiff's Counsel to enter into a
stipulation dismissing the claims against 905 Manhattan Avenue, LLC (“Building”) and the
individual Defendant Henry Bae. As Your Honor may recall, Defendant Bae passed away

shortly after the Parties decided to settle the matter at the Settlement Conference guided by Your
Honor.

Due to Defendant’s Bae’s passing, the question of who has the authority to sign the Settlement
Agreement on behalf of the Defendants became an issue. Based on the advice of the Defendants’
Trust and Estate attorney, relayed to me by Mrs. Kunja Bae (not a named Defendant in this
matter) the undersigned communicated to the Court and to the Plaintiff s Counsel that the
Defendant Bae’s Will had to be probated and that a personal representative of the estate, the
daughter of the Baes, Jinhee Bae, will be appointed and that Ms. Jinhee Bae will sign the

1
Settlement Agreement. I was my understanding that probating a will and appointing a personal
representative could be done in a week’s time. However, I am advised by the T&E Counsel that
it will take approximately two (2) months and it may take even longer due to the Covid 19 health
crisis.

Upon learning of the time delay, and in consultation with the T&E attorney and Mr. Dan Bae, the
son of the Baes and an attorney himself, I proposed the following to the Plaintiff;

Step 1: sign a stipulation to dismiss claims against Defendant 905 Manhattan Avenue, LLC
(“Building”) and Defendant Bae, leaving the Corporate Defendant as the only defendant; and

Step 2: Jinhee Bae, as the Trustee of the Henry Bae Family Trust (100% shareholder of the
Defendant Corporation) signs a corporate resolution to appoint a corporate representative of the
Corporate Defendant. in this case Mr. Dan Bae, for the purposes of settling this lawsuit.

The proposed Stipulation and the Corporate resolutions were sent to the Plaintiff's Counsel on
June 26. The proposed Stipulation is attached to this letter as Exhibit A, election of Dan Bae as
the director for the purposes of signing the Settlement Agreement in this matter, signed by Jinhee
Bae is attached as Exhibit B and the Defendant Corporate Board Resolution signed Dan Bae is
attached as Exhibit C.

These two step will negate the necessity of Defendant Bae’s estate to probate the decedent’s
Will, which may take up to two months due to the current health crisis and will bring this case to
a quick resolution for both Parties. I respectfully request the Court to retain jurisdiction over this
matter until the Settlement Amount is fully paid out of the Defendant Corporation’s fund.
Plaintiff's Counsel is opposed to signing the Stipulation of Dismissal with Prejudice against the
Defendant “Building” and Defendant Bae, the Decedent, however he indicated that he will sj gna

stipulation of dismissal with respect to these Defendants without Prejudice. Plaintiff's Counsel
was invited to state his position in this letter.

ey

Diane H. Leé
Attorney for Defendants

Enc: Exhibits A, B, and C

cc: Ryan Kim, Counsel for Plaintiff Via ECF
Case 1:19-cv-02851-PK Document 22 Filed 06/29/20 Page 3 of 8 PagelD #: 90

EXHIBIT A
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

en a = rr xX
SEUNG HOON KO
Case No.: 19-cv-2851
Plaintiff,
STIPULATION OF
~against- DISMISSAL WITH PREJUDICE
AGAINST DEFENDANT HENRY
MANHATTAN AVENUE CLEANERS, INC., IN BAE AND 905 MANHATTAN
905 MANHATTAN AVENUE LLC AND AVENUE LLC
HENRY IN BAE
Defendants.
---- -- -- x

 

IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rules of Civil Procedure
41 (a)(1)Gi), by and between the undersigned, the attorney of record for Plaintiff Seung Hoon Ko and the
attorney of record for Defendants Manhattan Avenue Cleaners, Inc. 905 Manhattan Avenue LLC and
Henry Bae in the above-entitled action, that Plaintiff's claims against Defendants 905 Manhattan Avenue
LLC and Henry Bae are dismissed with prejudice without costs to either party. This Stipulation may be
filed without further notice with the Clerk of the Court.

This Stipulation shall not be in effect until executed by all parties set forth herein.

The Court shall retain jurisdiction with respect to the remaining Defendants.

Dated: New York, New York

 

 

June , 2020
Ryan Kim Law THE LAW OFFICES OF DIANE H. LEE, P.C.
Attorneys for Plaintiff Attorneys for Defendants
Ryan Kim, Esq. Diane H. Lee, Esq.

So Ordered:

 

Peggy Kuo, U.S.D.J.
Case 1:19-cv-02851-PK Document 22 Filed 06/29/20 Page 5 of 8 PagelD #: 92

EXHIBIT B
WRITTEN CONSENT IN LIEU OF MEETING OF
THE SHAREHOLDERS OF
MANHATTAN AVENUE CLEANERS, INC.
WHEREAS, pursuant fo the applicable and the Bylaws of this corporation, it is deemed desirable and in
the best interests of this corporation that the following actions be taken by the Shareholders of this

corporation pursuant to this Written Consent:

NOW, THEREFORE, BE IT RESOLVED that the undersigned Shareholders of this corporation hereby
consent to, approve and adapt the following:

ELECTION OF DIRECTORS

 

RESOLVED THAT, effective as of the date hereof, the following individuals be and they hereby are
elected to the Board of Directors of this corporation:

DANIEL BAE

RESOLVED FURTHER, that the officers of this corporation are, and each acting alone is, hereby
authorized to do and perform any and all such acts, including execution of any and all documents and
certificates, as said officers shall deem necessary or advisable, to carry out the purposes of the foregoing
resolutions,

RESOLVED FURTHER, that any actions taken by such officers prior to the date of the foregoing
resolutions adopted hereby that are within the authority conferred thereby are hereby ratified, confirmed
and approved as the acts and deeds of this corporation.

This written consent shall be filed in the Minute Book of this corporation and become a part of the records
of this corporation. This written consent may be signed by counterpart and by fax.

in witness whereof, the undersigned has executed this instrument as of June 25, 2020.

 

THE HENRY INKUN BAE FAMILY TRUST i
JINHEE BAE, TRUSTEE

SOLE SHAREHOLDER
Case 1:19-cv-02851-PK Document 22 Filed 06/29/20 Page 7 of 8 PagelD #: 94

EXHIBIT C
BOARD RESOLUTION OF MANHATTAN AVENUE CLEANERS, INC.
APPOINTING OFFICERS
DULY PASSED ON JUNE 25, 2020
APPOINTMENT OF OFFICERS.

RESOLVED, that the following persons are elected to the office(s) indicated nexi to their
names to serve until their successor(s) shall be duly elected, unless he or she resigns,
is removed from office or is otherwise disqualified from serving as an officer of this
corporation, to take their respective office(s) immediately upon such appointment:

Office Name
President Daniel Bae
Vice President Jinhee Bae

RESOLVED, that the officers of this corporation are, and each acting alone Is, hereby
authorized to do and perform any and all such acts, including execution of any and all
documents and certificates, as such officers shall deem necessary or advisable, to carry
out the purposes and intent of the foregoing resolutions.

RESOLVED FURTHER, that any actions taken by such officers prior to the date of the
foregoing resolutions adopted hereby that are within the authority conferred thereby are
hereby ratified, confirmed and approved as the acts and deeds of this corporation

It is hereby certified by the undersigned that the foregoing resolution was duly passed
by the Board of Directors of the above-named company on June 25, 2020, in
accordance with the By-Laws and Articles of Incorporation of the Company and the laws
and by-paws governing the Company and that the said resolution has been duly
recorded in the Minute Books and ts in full force and effect.

i wet f fo

 

° { 4 an 4 l Baa.

Director
